Citation Nr: 0211289	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  00-18 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than January 26, 
1995 for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION


The veteran had active service from September 1966 to 
September 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Newark, New Jersey.

In July 2001, a hearing was held before a Member of the Board 
who is no longer employed at the Board.  The veteran was 
offered the opportunity to have another hearing before a 
current Board Member, but indicated that he did not desire an 
additional hearing.

In October 2001, the Board remanded this claim for additional 
development.


FINDINGS OF FACT

1.  On January 26, 1995, VA received a VA Form 21-526, 
Application for Compensation and Pension, in which the 
veteran requested service connection for a nervous disorder 
that was subsequently diagnosed as PTSD.

2.  In September 1999, the RO issued a rating decision 
granting service connection for PTSD from September 17, 1998, 
the date on which the veteran a VA Form 21-4138, Statement in 
Support of Claim, stating that he was seeking service 
connection for PTSD.

3.  In October 1999, the RO issued a rating decision 
establishing January 26, 1995, as the effective date for the 
grant of service connection for PTSD.

4.  Neither a formal nor an informal claim of entitlement to 
service connection for PTSD was submitted before January 26, 
1995.


CONCLUSION OF LAW

An effective date earlier than January 26, 1995 for the grant 
of service connection for PTSD is not warranted.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West Supp. 2001), (the VCAA), 
enacted November 9, 2000, contains extensive provisions 
potentially affecting the adjudication of claims pending 
before VA as of that date.

The statute significantly heightens what were VA's duties 
under former law to assist the claimant in development of 
evidence, and to provide the claimant with certain notices, 
pertinent to the claim, and it requires that these duties be 
fulfilled before the claim is adjudicated.  New regulations 
have been promulgated implementing the statute.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  
Specific guidelines concerning the content of this notice are 
found in the implementing regulations.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).

The VCAA and the implementing regulations require VA to make 
reasonable efforts to obtain records pertinent to the claim, 
and if the records could not be secured, to so notify the 
claimant.  38 U.S.C. A. § 5103A; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(1)-
(3)).  The implementing regulation prescribes the content of 
the notice that VA must give to a claimant if it is unable to 
obtain the records in question.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(e)).  

Furthermore, when the records in question are in the custody 
of a federal department or agency, the VCAA and the 
implementing regulations require VA to continue to try to 
obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C. A. 
§ 5103A; 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(2)).

In addition, the VCAA requires VA to supply a medical 
examination or opinion when such is necessary to make a 
decision on a claim for compensation.  38 U.S.C.A. § 5103(A); 
see also 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).

The provisions of the VCAA concerning notice and the 
development of docu-mentary evidence apply to the veteran's 
claim of entitlement to an effective date earlier than 
January 26, 1995 for service connection for PTSD.  

In a letter dated in March 2002, the RO notified the veteran 
and his representative of the provisions of the VCAA and the 
types of evidence that could substantiate the claim.  The 
letter also advised the veteran of what evidence he was 
responsible for obtaining.  Additional information was 
provided by the Board in the October 2001 remand.  

VA has also assisted the veteran by securing evidence 
necessary to the adjudication of his claim other than that 
which he himself has supplied, including VA, private, and 
service medical records.  The Board notes that the veteran 
has alleged treatment for a nervous condition during service 
that is not reflected in the service medical records that 
have been obtained.  However, the RO requested the service 
medical records twice from the National Personnel Records 
Center (NPRC), in 1972 and 2002, and the response to each 
request identified the same set of records.  Moreover, as the 
alleged treatment during service was for an acquired 
psychiatric disorder other than PTSD, documentation thereof 
is not required for a decision on the current claim.  

Thus, the Board finds that the development of the claim 
performed by VA has satisfied the requirements of the VCAA.

iii.  Proper effective date of service connection
for PTSD


A claim of entitlement to service connection for a nervous 
disorder was denied by rating decision dated in April 1972, 
and the decision was not appealed.  It is urged that this 
denial did not become final because VA failed to assist the 
veteran with the development of evidence pertinent to this 
claim.  It is argued that effective date of the grant of 
service connection that was finally granted for PTSD 
therefore should correspond to the February 1972 date on 
which the claim denied in May 1972 was received by VA.

The Courts have established very narrow circumstances under 
which a failure in the duty to assist will prevent a decision 
from becoming final.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999).  In Hayre the Federal Circuit held that a failure to 
seek service medical records specifically requested by the 
veteran meant that the resultant decision was the product of 
grave procedural error and thus non-final.  However, a 
"garden variety" failure in the duty to assist will not 
prevent the decision from becoming final.  Tetro v. Gober, 14 
Vet. App. 100 (2000).  In Hayre the RO had failed to obtain 
the veteran's service medical records.  In this case, the RO 
had obtained service medical records at the time of its May 
1972 rating decision.  Thus this case does not contain the 
type of grave procedural error found in Hayre.

More importantly, the May 1972 rating decision and underlying 
claim are distinct from the claim at issue in this case.

The evidence of shows that the veteran did not have a 
diagnosis of PTSD at the time of his 1972 claim.  The current 
claim for service connection was received on January 26, 
1995.  This claim was granted on the basis of the new 
diagnosis of PTSD.  When the claim or application is based on 
a diagnosis not considered in a previous adjudication, it is 
a new and separate claim.  Ephraim v. Brown, 82 F.3d 399, 402 
(Fed. Cir. 1996); cf. Ashford v. Brown, 10 Vet. App. 120, 123 
(1997).

The effective date of a grant of service connection for a 
particular disability is prescribed by statute and 
regulation.  If the claim is received within one year of 
separation from service, the effective date shall be the day 
after separation from service or date entitlement arose.  
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  In all 
other cases, the effective date shall be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

In this case, the general rule governs.  No claim of 
entitlement to service connection for PTSD was received from 
the veteran within one year after the date of his separation 
from service.

A "claim" is defined in the VA regulations, under 38 C.F.R. 
§ 3.1(p) (2000), as "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.1(p), 3.155(a) 
(2000).  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 
(1992).  Under 38 C.F.R. § 3.155, an informal claim consists 
of any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of 
the claimant who is not sui juris.  (A communication received 
from a service organization, an attorney, or an agent may not 
be accepted as an informal claim if a power of attorney was 
not executed at the time the communication was written.)  

In general, upon receipt of an informal claim, if a formal 
claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
1 year from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155(a).  However, when a formal 
disability claim previously has been filed that meets the 
requirements of 38 C.F.R. § 3.151 (which states that a 
specific claim in the form prescribed by the Secretary must 
be filed in order for VA benefits to be paid to any 
individual), then an informal request for increase with 
respect to the disability will be accepted as a claim.  38 
C.F.R. § 3.155(c).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits, but only after there has been a prior allowance or 
disallowance of a formal claim for compensation.  Crawford v. 
Brown, 5 Vet. App. 33, 35-6 (1993); see 38 C.F.R. § 3.157(b) 
(2001).  Medical records cannot constitute a claim for 
service connection.  Brannon v. West, 12 Vet. App. 32 (1998); 
see also Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

On January 26, 1995 VA received from the veteran a VA Form 
21-526, Application for Compensation and Pension, in which he 
appeared to claim both compensation and pension benefits for 
disabilities that included a nervous condition.  The RO 
granted the claim of entitlement to nonservice-connected 
pension from an effective date of January 26, 1995.  
Thereafter, on September 17, 1998, the veteran submitted a VA 
Form 21-4138, Statement in Support of Claim, which reflected 
that he was claiming entitlement to service connection for 
post-traumatic stress disorder.  

In September 1999, the RO issued a rating decision granting 
service connection for PTSD (with an evaluation of 100 
percent) from an effective date of September 17, 1998.  In 
the October 1999 rating decision, however, that effective 
date was changed to January 26, 1995.  The RO suggested in 
that rating decision that it had assigned the earlier 
effective date because it was construing the January 26, 1995 
claim as one for concerning PTSD.

The proper effective date is the latter of the date of claim 
or the date entitlement arose.  Therefore, in order to grant 
an earlier effective date, the Board would need to find both 
that there was a claim prior to January 26, 1995, and that 
entitlement arose prior to that date.  

There were no findings of PTSD prior to January 26, 1995.  
Accordingly, entitlement could not have arisen prior to that 
date.  38 C.F.R. § 3.304 (2001).  There is also nothing in 
claims folder that can be construed as a claim for 
entitlement to service connection for PTSD before January 26, 
1995.  There is, thus, no basis for awarding an effective 
date earlier than January 26, 1995.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.


ORDER

An effective date earlier than January 26, 1995 for service 
connection for PTSD is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

